Title: From James Madison to Caesar A. Rodney, 22 April 1809
From: Madison, James
To: Rodney, Caesar A.


Dear SirWashing[ton] Apl. 22. 1809
I return the letter from Mr. Duane to you. I find by one from Mr. Dallas to the Secretary of State, that the affair of Olmstead has passed off without the threatened collisions of force. It is bad eno’ as it is; but a blessing compared with such a result.
I do not send you because superfluous, a copy of what has passed with respect to our B. affairs. It will either produce a settlement of our French, or make them much worse. On our part, the steps deemed favorable to the former, will not be omitted. But whilst such different standards of reason & morality exist on the different sides of the Atlantic, we can not infer the course which will be taken on one, from that prescribed, on the other. Be assured of my affectionate respects.
James Madison
I know not how the mistake happened as to White’s case, whether it lay with Mr. G. or Mr. Smith.
